tax exempt ano government entities division date jan ne nnd vll numbers sol s07 494h department of the treasury internal_revenue_service washington d c contact person identification_number we contact number to br sf employer_identification_number egend i m i z g i f g i a i l w n o n o n o w dear applicant this is in response to a letter dated date from f’s authorized representative who has requested rulings to confirm that the intellectual_property owned by f and licensed to the publicly supported charity constitutes an asset used directly in carrying out the f’s exempt_purpose and as such the fair_market_value of the intellectual_property is excludable from the f’s minimum_investment_return base under sec_4942 of the internal_revenue_code the information submitted shows that f is an exempt_private_foundation as described in sec_501 and sec_509 it was incorporated on n exclusively for charitable scientific and educational_purposes within the meaning of sec_501 of the code g was the originator of a series of television programs and in connection with the programs g developed certain intellectual_property which had been used in connection with the programs and other educational_services directed to helping children their families and those who support them and to promoting their healthy emotional social and intellectual development upon g’s death the intellectual_property owned by g was bequeathed to f which seeks to license the same to a publicly supported charity for use in furtherance of its charitable and educational_purposes during g's lifetime he licensed the intellectual_property to h to be used in connection with the programs and other educational_services directed to helping children their families and those who support them and to promoting their healthy emotional social and intellectual development none of the intellectual_property had been used during g’s lifetime for commercial purposes h which was incorporated on j is a k nonprofit corporation it is exempt from federal_income_tax pursuant to sec_501 as an organization described in sec_170 and sec_509 its purpose is the promotion of educational programs dedicated to children and their families up to the time of g’s death he was the chair of h the intellectual_property was used throughout h’s history in the production of programs and products pursuant to prior agreements between g and h h had the right to use the intellectual_property in furtherance of its educational_purposes including the production of programs for nonprofit educational television and the distribution of the products f desires that h continue to produce display and license the programs for distribution or transmission on and to nonprofit educational television and to otherwise produce author and distribute the products in furtherance of h’s educational_purposes and in accordance with the practice of g during his lifetime f has agreed to license the intellectual_property in furtherance of both f’s and h’s exempt educational and charitable purposes h will not pay royalties for_the_use_of the property it will pay any fees and expenses_incurred in connection with protection and defense of the property sec_501 of the code provides for the exemption from federal_income_tax of an organization organized and operated exclusively for among others charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_509 of the code provides for classification of certain organizations described in code sec_501 as private_foundations sec_4942 and sec_4942 of the code provides for taxes on the undistributed_income_of_a_private_foundation code sec_4942 defines the term undistributed_income to mean the excess of the distributable_amount for the taxable years over the qualifying distributions made out of such distributable_amount sec_4942 defines the term distributable_amount to mean the sum of the minimum_investment_return plus amounts described in sec_4942 reduced by the unrelated_business_income and net_investment_income taxes imposed on the foundation sec_4942 of the code defines the term minimum_investment_return as five percent of the aggregate fair_market_value net of acquisition_indebtedness of all assets of a private_foundation other than those used or hetd for use directly in carrying out the foundation’s exempt_purpose sec_4942 of the code defines the term qualifying distributions in general as amounts paid to accomplish exempt purposes or to acquire an asset used or held for use directly in carrying out exempt purposes sec_53_4942_a_-2 of the foundation and similar excise_taxes regulations provides that an asset is used or held for use directly in carrying out the foundation’s exempt purpose’ if the asset is actually used in carrying out the exempt_purpose or if immediate use in carrying out the exempt_purpose is not practical and there are definite plans to commence such use within a reasonable period of time sec_53_4942_a_-2 ii of the regulations illustrates this principle by including as examples of assets which are used or held for use directly in carrying out a foundation’s exempt_purpose the portion of a building used by the foundation directly in its charitable educational or other similar exempt_activities and physical facilities used in such activities such as paintings or other works_of_art owned by the foundation which are on public display research facilities and related equipment revrul_74_498 1974_2_cb_387 holds that a collection of paintings owned by a private_foundation formed to further the arts that are loaned under an active loan program for exhibition in museums universities and similar institutions are being used directly in carrying out the foundation’s exempt_purpose within the meaning of sec_4942 of the code and the value of the paintings is excludable in computing the foundation’s minimum_investment_return revrul_75_207 1975_1_cb_361 held that the value of an island owned by a private_foundation dedicated to preserve the natural ecosystems and historical and archaeological remains of the island may be excluded from a private foundation’s minimum_investment_return under sec_4942 of the code sec_53_4942_a_-2 of the regulations provides that property leased by a foundation in carrying out its charitable educational or other similar exempt purposes at no cost or at a nominal rent to the lessee is an example of an asset which is used or held for use directly in carrying out a foundation's exempt_purpose revrul_69_572 1969_2_cb_119 provides that a lease between two parties both of whom were exempt under sec_501 would be considered as substantially related to the charitable purposes of the lessor where the lease was substantially below market_value and there was a close relation between the purposes and functions of the parties f has requested the following rulings that the intellectual_property will be used or held for use directly in carrying out the f’s exempt purposes within the meaning of sec_4942 and that the expenses and costs incurred in maintaining the intellectual_property for its ultimate charitable use constitute qualifying distributions within the meaning of sec_4942 with respect to the use of the intellectual_property as a charitable use asset f will license the intellectual_property to h to be used in h’s exempt educational activities dedicated to children and families the use which will further the e’s exempt educational and charitable purposes h will pay no royalties to f for its use of the intellectual_property in consideration for the license and rights granted to h under a license agreement between f and h h agreed to assume the responsibility for ensuring the integrity of the intellectual_property h will be responsible for the payment of all fees and expenses associated with the protection and defense of the intellectual_property with regard to whether the expenses and costs incurred in maintaining the intellectual_property for f’s ultimate charitable use constitute qualifying distributions within the meaning of sec_4942 f states that the fees and expenses associated with the maintenance and renewal of registrations for the intellectual_property are costs which are necessary to maintain the intellectual_property on an ongoing basis so that may be used for exempt purposes accordingly based on the facts and circumstances as stated above we rule that f’s intellectual_property will be used or held for use directly in carrying out the f’s exempt purposes within the meaning of sec_4942 the expenses and costs incurred in maintaining the intellectual_property for its ultimate charitable use constitute qualifying distributions within the meaning of sec_4942 this ruling is based on the understanding that there will be no material changes in facts upon which it is based pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to foundation’s authorized representative a copy of this letter should be kept in foundation’s permanent records if there are any questions about this ruling please contact the person whose name and telephone are shown in the heading of this letter this ruling is directed only to the party that requested the ruling sec_6110 of the code provides that it cannot be used or cited as precedent sincerely dep cron joseph chasin acting manager exempt_organizations technical group
